DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 24 January 2020 is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control system configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 25 each similarly recite the conjunction "if" when reciting steps in conjunction with a conditional step ("if it is determined that the at least one feature 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-10, 13-14, 18-23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hinger (US 2018/0046836) in view of Djordjev et al. (US 2014/0354596) and further in view of Shim et al. (US 2019/0250752).

Regarding claim 1, Hinger discloses an apparatus, comprising:
an ultrasonic transmitter configured to transmit ultrasonic waves (Figure 6, 630);
an ultrasonic receiver (Figure 6, 630); and 
a control system (Figures 3 and 12) configured to:
control the ultrasonic transmitter for transmission of first ultrasonic waves (Figure 8, TX signal and paragraph [0063]);
synchronize the generation of the transmission of the first ultrasonic waves and other elements of the apparatus (Figure 12, clock 1245 synchronizes all elements. See paragraph [0078].); and
receive ultrasonic receiver signals from the ultrasonic receiver, the ultrasonic receiver signals including signals corresponding to reflections of the first ultrasonic 
Hinger fails to teach:
that the ultrasonic transmitter is configured to transmit ultrasonic waves in the range of 1 MHz to 30 MHz; and 
the control unit configured to perform an authentication process based, at least in part, on the ultrasonic receiver signals.
Djordjev et al. disclose an apparatus comprising:
an ultrasonic transmitter (Figure 2, 22) configured to transmit ultrasonic waves in the range of 1 MHz to 30 MHz (Paragraph [0058]); and
a control unit configured to perform an authentication process based, at least in part, on the ultrasonic receiver signals (Figure 12 and paragraph [0112].
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Hinger performs the same function as it does separately of providing an apparatus comprising an ultrasonic transmitter and receiving reflected waves, and Djordjev et al. performs the same function as it does separately of transmitting ultrasonic waves in the range of 1 MHz to 30 MHz and performing authentication based on received reflected waves.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Hinger and Djordjev et al. fail to teach:
a low-frequency vibration source configured to generate low-frequency vibrations in the range of 5 Hz to 2000 Hz;
wherein the ultrasonic transmitter and the low-frequency vibration source are mechanically coupled; and 
the control unit being configured to control the low-frequency vibration source for generation of first low-frequency vibrations.
Shim et al. disclose an apparatus comprising:
a low-frequency vibration source configured to generate low-frequency vibrations in the range of 5 Hz to 2000 Hz (Figure 1A, haptic module 153 and Figure 8 and paragraph [0185]); and
a control unit configured to control the low-frequency vibration source for generation of first low-frequency vibrations (Figure 1A, controller 180 controls the device 100 including the haptic module 153.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the haptic teachings of Shim et al. in the apparatus taught by the combination of Hinger and Djordjev et al. such that the low-frequency vibration source would be included in the apparatus meaning that the 

Regarding claim 4, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1, wherein the low-frequency vibration source comprises one or more of a haptic device, a speaker, a piezoelectric actuator, an eccentric rotating mass or a linear resonant actuator (Shim et al.: Figure 8 and paragraphs [0185] and [0238], haptic device).

Regarding claim 5, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1, wherein the low-frequency vibration source is configured to cause at least one of localized low-frequency vibration of only a portion of the apparatus or to cause global low-frequency vibration of the entire apparatus (Clearly the vibration with either be on only a portion of the device or the entire device, as those are the only two options possible.).

Regarding claim 6, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1, wherein the low-frequency vibration source and the 

Regarding claim 8, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1, wherein the control system is configured to control the low-frequency vibration source to generate at least one of a single frequency or multiple frequencies (Clearly it will be either a single frequency or multiple frequencies, as those are the only two options possible.).

Regarding claim 9, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1, wherein the control system is configured to control the low-frequency vibration source to generate low-frequency vibrations at least one of intermittently or continuously (Clearly they will be generated intermittently or continuously, as those are the only two options possible.).

Regarding claim 10, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1, wherein the control system is configured to extract features from the ultrasonic receiver signals and wherein the authentication process is based, at least in part, on the features (Shim et al.: Paragraph [0051], ridges/valleys are features which are used in the authentication.).

Regarding claim 13, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1, wherein an ultrasonic transceiver layer comprises the 

Regarding claim 14, this claim is rejected under the same rationale as claim 1.

Regarding claim 18, this claim is rejected under the same rationale as claim 5.

Regarding claim 19, this claim is rejected under the same rationale as claim 6.

Regarding claim 20, Hinger, Djordjev et al. and Shim et al. disclose the method of claim 14, wherein controlling the low-frequency vibration source comprises causing the low-frequency vibration source to generate the first low-frequency vibrations in the plane of the outer surface or perpendicular to the plane of the outer surface (Shim et al.: Figure 3 shows that the vibrations will be perpendicular to the plane of the outer surface.).

Regarding claim 21, this claim is rejected under the same rationale as claim 8.

Regarding claim 22, this claim is rejected under the same rationale as claim 9.

Regarding claim 23, this claim is rejected under the same rationale as claim 10.

Regarding claim 26, please refer to the rejection of claim 1 and furthermore Hinger, Djordjev et al. and Shim et al. also disclose one or more non-transitory media (Figure 1A of Shim et al. and Figure 12 of Hinger.).

Regarding claim 29, this claim is rejected under the same rationale as claim 1.

Claims 2-3, 15-16, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hinger (US 2018/0046836) in view of Djordjev et al. (US 2014/0354596) and further in view of Shim et al. (US 2019/0250752) and Kim et al. (US 2020/0293737).

Regarding claim 2, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1.
Hinger, Djordjev et al. and Shim et al. fail to explicitly teach wherein synchronizing the generation of first low-frequency vibrations and the transmission of first ultrasonic waves comprises:
controlling the low-frequency vibration source for generation of the first low-frequency vibrations during a first time interval; and
controlling the ultrasonic transmitter for transmission of the first ultrasonic waves during a second time interval that is after the first time interval.
Kim et al. disclose:
controlling a low-frequency vibration source for generation of first low-frequency vibrations during a first time interval (Figures 20-22, S201); and

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the timing teachings of Kim et al. in the synchronizing of the generation of first low-frequency vibrations and the transmission of first ultrasonic waves as taught by the combination of Hinger, Djordjev et al. and Shim et al.  The motivation to combine would have been in order to inform a user of the start of fingerprint recognition thus improving fingerprint collection (See paragraph [0221] of Kim et al.).

Regarding claim 3, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1.
Hinger, Djordjev et al. and Shim et al. fail to explicitly teach wherein synchronizing the generation of first low-frequency vibrations and the transmission of first ultrasonic waves comprises:
controlling the low-frequency vibration source for generation of the first low-frequency vibrations during a first time interval; and
controlling the ultrasonic transmitter for transmission of the first ultrasonic waves during a second time interval that at least partially coincides with the first time interval.
Kim et al. disclose:
controlling a low-frequency vibration source for generation of the first low-frequency vibrations during a first time interval (Figures 20-22, S01, S204 and S205 are 
controlling the ultrasonic transmitter for transmission of the first ultrasonic waves during a second time interval that at least partially coincides with the first time interval (Figures 20-22, S203, where S203 “partially coincides” with S201/S204/S025 [first interval].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the timing teachings of Kim et al. in the synchronizing of the generation of first low-frequency vibrations and the transmission of first ultrasonic waves as taught by the combination of Hinger, Djordjev et al. and Shim et al.  The motivation to combine would have been in order to inform a user of the start of fingerprint recognition thus improving fingerprint collection (See paragraph [0221] of Kim et al.).

Regarding claim 15, this claim is rejected under the same rationale as claim 2.

Regarding claim 16, this claim is rejected under the same rationale as claim 3.

Regarding claim 27, this claim is rejected under the same rationale as claim 2.

Regarding claim 28, this claim is rejected under the same rationale as claim 3.

Regarding claim 30, this claim is rejected under the same rationale as claim 3.

Claims 7, 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hinger (US 2018/0046836) in view of Djordjev et al. (US 2014/0354596) and further in view of Shim et al. (US 2019/0250752) and Ganti et al. (US 2015/0241393).

Regarding claim 7, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 1.
Hinger, Djordjev et al. and Shim et al. fail to explicitly teach wherein the control system is further configured to: 
determine a contact quality metric corresponding to at least one of an image quality metric or a feature quality metric; and
determine whether to actuate the low-frequency vibration source based, at least in part, on the contact quality metric.
Ganti et al. disclose wherein a control system is configured to: 
determine a contact quality metric corresponding to at least one of an image quality metric or a feature quality metric (Paragraph [0106], image quality); and
determine whether to actuate the low-frequency vibration source based, at least in part, on the contact quality metric (Paragraph [0106]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the quality teachings of Ganti et al. in the apparatus taught by the combination of Hinger, Djordjev et al. and Shim et al.  The motivation to combine would have been in order to provide immediate tactile 

Regarding claim 11, Hinger, Djordjev et al. and Shim et al. disclose the apparatus of claim 10.
Hinger, Djordjev et al. and Shim et al. fail to explicitly teach wherein the control system is configured to: 
determine at least one feature quality metric;
use the feature quality metric as a feedback signal for the low-frequency vibration source; and
control the low-frequency vibration source based, at least in part, on the feedback signal.
Ganti et al. disclose wherein a control system is configured to: 
determine at least one feature quality metric (Paragraph [0106], image quality);
use the feature quality metric as a feedback signal for the low-frequency vibration source (Paragraph [0106], generates signal to haptic device, i.e. feedback signal); and
control the low-frequency vibration source based, at least in part, on the feedback signal (Paragraph [0106]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the quality teachings of Ganti et al. in the apparatus taught by the combination of Hinger, Djordjev et al. and Shim et al.  The motivation to combine would have been in order to provide immediate tactile 

Regarding claim 24, this claim is rejected under the same rationale as claim 11.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hinger (US 2018/0046836) in view of Djordjev et al. (US 2014/0354596) and further in view of Shim et al. (US 2019/0250752), Kim et al. (US 2020/0293737) and Li (US 2018/0032785).

Regarding claim 17, Hinger, Djordjev et al., Shim et al. and Kim et al. disclose the method of claim 16.
Hinger, Djordjev et al., Shim et al. and Kim et al. fail to teach the method further comprising detecting background noise in the ultrasonic receiver signals based, at least in part, on the first low-frequency vibrations.
Li discloses a method comprising detecting background noise in receiver signals based, at least in part, on the hardware environment (See paragraph [0051]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the noise teachings of Li in the method taught by the combination of Hinger, Djordjev et al., Shim et al. and Kim et al. such that the noise in the combination would be based at least in part of the first low-frequency vibrations since that is part of the hardware environment.  The motivation to combine would have been in order to improve recognition efficiency and recognition .

Allowable Subject Matter

Claims 12 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indication allowable subject matter is the limitations reciting “determine at least one feature quality metric; determine whether the at least one feature quality metric is below a feature quality metric threshold; and, if it is determined that the at least one feature quality metric is below a feature quality metric threshold, controlling the low-frequency vibration source for generation of second low-frequency vibrations having a higher amplitude than the amplitude of the first low-frequency vibrations” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






19 February 2021